DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		
This Office Action is in responsive to the amendments/arguments dated 04/05/2021. Claim 3 has been cancelled. Claim 1 has been amended. Claim 11 has been added. Currently, claims 1, 2 and 4-11 are pending for consideration.

Allowable Subject Matter
	Claims 1, 2 and 4-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

Consider claim 1, it is allowed for the reason(s) indicated in the remark dated 04/05/2021. Therefore, claims 1, 2 and 4-10 are allowed.
Consider claim 11, it contains allowable subject matter (claim 7) indicated previously; therefore, claim 11 is allowed.


Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Junpeng Chen/
Primary Examiner, Art Unit 2645